Citation Nr: 0500524	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 31, 2000, 
for a grant of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976, and had service in the National Guard and Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted TDIU effective March 31, 2000.  The veteran 
challenges the effective date of the award.

In March 2004, the Board denied an earlier effective date.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court), which granted a 
joint motion to vacate the Board's decision in October 2004 
and remanded the case for compliance with instructions in the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion referred to above directed the Board to 
consider and discuss whether Social Security Administration 
records support a finding that appellant is entitled to an 
earlier effective date; to consider whether a notation in a 
September 1999 VA examination report that appellant had been 
receiving Social Security disability benefits since 1990 
reasonably raised a claim for TDIU; and to consider whether 
there are any additional VA treatment records that need to be 
obtained for the period after 1995 from the VA Medical 
Centers at Tallahassee and Lake City, Florida.  As such, the 
Board must remand the case for the RO to obtain any available 
VA medical records from these VA medical facilities.

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should obtain outpatient 
treatment records related to the claim on 
appeal from the VA Medical Center (VAMC) 
in Tallahassee, Florida, and from VAMC 
Lake City, Florida, for the period from 
1995 through March 2000.

2.  Then, the RO should re-adjudicate the 
issue on appeal, discussing the matters 
raised by the parties in the joint 
motion.  If the benefit sought remains 
denied, the veteran and his 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

